DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims 
Claims 1, 3, 4, 6, 10, 11, 16, 18, 23, 26, 29, 31, 35 and 44 as amended on 7/07/2022 are pending. 
                                         Election of species 
Applicant’s election of the species of polynucleotide such as mammalian IL-27 dimer as recited in claim 11 as a therapeutic polypeptide  in the reply filed on 1/28/2022 has been acknowledged in the prior office action.
Applicant’s election of the species of a bacteria to be transformed such as Escherichia coli as recited in claim 23 as a transformed cell for delivery of therapeutic polypeptide in the reply filed on 1/28/2022 has been acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 10, 11, 18, 23, 26, 29, 31, 35 and 44 as amended remain/are rejected under 35 U.S.C. 102 (a) (1) (a) (2) as being anticipated by US 2017/0067065 (Falb et al).
The cited document US 2017/0067065 (Falb et al) teaches a method for treating or preventing immune disorders and inhibiting inflammatory mechanism in the gut by delivering a genetically engineered bacteria to a mammalian subject in need thereof (see entire document including abstract and par. 0007, 0079). 
US 2017/0067065 (Falb et al) clearly teaches that the genetically engineered bacteria is a “commensal” bacteria (par. 0149, line 21) including bacteria belonging to Escherichia coli (par. 0149, line 28) including E.coli strain Nissle 1917 are found gut of patients and/or isolated from human feces by Alfred Nissle in 1917 (page 24, par. 0149, line 45;  and par. 0152). Notes: Escherichia coli is a bacterial “species” elected by Applicants for examination (see above). The term “commensal” bacteria means “native” bacteria derived/obtained from a microbiome of a mammal (instant specification par. 0013 of published application US 2020/0056145).  
US 2017/0067065 (Falb et al) clearly teaches that the genetically engineered bacteria are transformed with therapeutic molecules or polynucleotides; and they are capable to stably produce the therapeutic molecules in vivo (see par. 0007 at page 2, col. 1, lines 4-6).  The therapeutic molecules, polynucleotides or genes are non-native or “heterologous” (par. 0079); and they include IL-27 (par. 0084, line 6; par. 0089, line 6; par. 0415). Notes: IL-27 a species of polynucleotides elected by Applicants for examination (see above). 
Thus, the method of the cited US 2017/0067065 (Falb et al) for delivering a therapeutic polypeptide comprises the same steps a), b) and c) as in the claimed method and being drawn to obtaining/isolating a commensal bacteria from a microbiome of donating subject, culturing the bacteria and transforming the cultured  bacteria with heterologous genes that encode for therapeutic polypeptide. 
Further, the method of the cited US 2017/0067065 (Falb et al) comprises step e) as required by the claimed method and being drawn to administering to a receiving subject the genetically engineered/transformed bacteria (abstract, see par. 0641). The cited US 2017/0067065 (Falb et al) clearly teaches that the genetically engineered bacteria are “stably maintained in vivo” and they “stably” produce the therapeutic molecules (see par. 0007 at page 2, col. 1, lines 4-6). This is because they are made from “commensal” or native bacteria. The cited US 2017/0067065 (Falb et al) demonstrates that the genetically engineered “commensal” bacteria E.coli Nissle colonize mammalian subject  while increasing numbers of viable bacteria for 3-4 days (see page 220 example 34, par. 0091, table 80) which means “at least 24 hours” as claimed; wherein the mammalian subjects were not treated or pre-treated with antibiotics as clearly disclosed by the cited document (par. 0991, line 3). 
Thus, the cited method comprises same active steps and same structural elements as required by the claimed method (claim 1). 
As applied to claim 3: in the cited method “commensal” bacterial cells are Gram negative bacteria (0118, 0149) or derived from bacterial genus of Lactobacillus, Bacteroides, Clostridium (0118, 0149) or bacterial cells of Escherichia coli and/or or E.coli strain Nissle 1917 that are found gut of patients and/or isolated from human feces by Alfred Nissle in 1917 (par. 0152); and, thus, the “commensal” bacterial cells of E.coli and of others are obtained from a biopsy or swab of a surface and a pathological specimen within the broadest meaning of the claims.
As applied to claims 4 and 6: the bacterial cells are non-pathogenic (0118) and/or do not produce toxins (0152) within the broadest meaning of the claims.
As applied to claims 10 and 11: in the cited document teaches that the heterologous polypeptide is a cytokine including IL-27 (par. 0084, par. 0415) as well as other anti-inflammatory molecules such as IL-10, TGF-beta, GLP-2, elafin (par. 0084). 
As applied to claims 16 and 18: the heterologous polynucleotides encoding for polypeptides are present in chromosome of recombinant bacteria or in the plasmids (par. 0085). 
As applied to claim 23: the bacterial cells belong to Escherichia coli); and cells of K12 stain are capable to utilize ribose (as evidenced by Autieri, see abstract).
As applied to claim 26: in the bacterial cells colonize tissue for days after administration before activation of a kill switch (0154). 
As applied to claim 29: the bacterial cells belonging to Lactobacillus (0118) are non-motile as recited by alternative language of the claims.
As applied to claim 31: in the method of the cited document bacterial cells are administered in amount at least 106 CFU or more (par. 0641) within the broadest meaning of the claims; or donating and receiving subject can be same or different within the broadest meaning of the claims
As applied to claims 35 and 44: in the cited method administration of recombinant genetically engineered bacterial cells are provided orally as edible compositions (0641) and on daily, weekly, monthly basis (0641) within the broadest reasonable meaning of the claims.
 Thus, the cited document US 2017/0067065 (Falb et al) anticipates the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 10, 11, 18, 23, 26, 29, 31, 35 and 44 as amended are rejected under 35 U.S.C. 103 as being unpatentable over Joyce et al (IDS reference; PNAS 2014, vol. 111, no. 20, pages 7421-7426), US 10,702,559 (Lesser et al), Kuhnert et al (“Rapid Identification of Escherichia coli K-12 strains”. Applied and Environmental Microbiology, 1995, vol. 61, no. 11, pages 4135-4139) and Autieri et al (Infection and Immunity, 2007, vol. 75, no. 11, pages 5465-5475).
The cited reference by Joyce teaches a method of delivering a therapeutic polypeptide such as BSH (bile salt hydrolase) to a mammalian subject in need thereof or in need of regulation of lipid metabolism (see entire document including abstract). 
In particular, the cited method comprises following steps: 
Steps a), b) and c): obtaining/isolating an original bacteria from a microbiome of a donating subject and culturing the bacteria; wherein the original bacterial cells of wild type strain E.coli K-12 (page 7422, col.1, last par) are derived or were isolated from a patient (see Kuhnert at page 4135, col.1, par. 2); and thus, the bacterial cells of E.coli are isolated from microbiome of a donating subject and cultured as encompassed by the claimed method. 
Step d):  in the cited method of Joyce  the bacterial cells are E.coli strain K-12 were transformed to express BSH and are capable to colonize mice (see page 7422, col.1, last par);
Step e): administering to the mammalian subject (mice) recombinant bacterial cells capable to express a therapeutic polypeptide such as enzyme BSH or bile salt hydrolase (page 7422, col. 1, last par); 
Thus, the cited method comprises same active steps and same structural elements as required by claim 1 except that some mice (recipients) were given antibiotic in their drinking water to promote stable colonization by the transformed bacteria (see notes under figure 4) as intended to evaluate differences between several treatment recipient models including uncolonized, untreated, antibiotic-treated mice and mice colonized by various engineered E. coli including E.coli expressing BSH.  
However, the prior art clearly recognizes that administration of antibiotics has side effects and that probiotics including commensal bacteria transformed with therapeutic polypeptides are used to avoid and to substitute conventional drugs including antibiotics. 
For example: US 10,702,559 (Lesser et al) teaches that designer probiotics for targeted delivery of therapeutics directly to sites of diseases overcome issues associated with wide-spread usage of antibiotics (col. 70, lines 32-35) which alter microbial flora leading to overgrowth of pathogens and promoting drug resistance (col. 71, lines 8-19).  In the disclosure of US 10,702,559 (Lesser et al) the “designer probiotics” are engineered bacteria obtained/derived from commensal intestinal microbiome (col. 3, lines 42-50) including E. coli Nissle (col. 3, line 44) transformed with heterologous polypeptides (col. 9, lines 50-60). US 10,702,559 (Lesser et al) clearly teaches that engineered “commensal” bacterial probiotics persist in the recipient and provide continued delivery of therapeutic polypeptides (col. 6, lines 34-38).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to avoid step of administering antibiotics in the method for treating mammalians with therapeutic polypeptides delivered by transformed  commensal bacteria with a reasonable expectation of success in maximizing effects of therapeutic polypeptides while avoiding side effects of conventional treatment as clearly recognized by the prior art (Lesser). It would have been obvious to one having ordinary skill in the art at the time the claimed invention was to exclude/avoid administration of antibiotics in the method for regulation of lipid metabolas of Joyce  as suggested/taught by Lesser because transformed commensal bacteria are capable to colonize mammalian recipient host and to deliver therapeutic polypeptides and because administration of antibiotic can lead to detrimental effects. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Further, As applied to claim 3: in the disclosure by Joyce the original wild type strain K-12 is obtained from a biopsy or swab of a surface and a pathological specimen as evidenced see Kuhnert within the broadest meaning of the claims.
As applied to claims 4 and 6: in the disclosure by Joyce the bacterial cells and/or original bacterial cells do not contain pathogenic toxin(s) and are not antibiotic resistant within the broadest meaning of the claims and as recognized by the cited prior art for this record.
As applied to claims 10 and 11: in the cited method of Joyce the heterologous polypeptide is an enzyme bile salt hydrolase BSH. 
As applied to claim 18: in the disclosure by Joyce the heterologous polypeptide is in a plasmid introduced into bacterial cell (see section “material and methods” page 7426).
As applied to claims 23 and 29: the bacterial cells belong to Escherichia coli strain K-12 (as stated by Joyce); and cells of K12 stain are capable to utilize ribose (as evidenced by Autieri, see abstract).
As applied to claim 26: in the cited method of Joyce administration of recombinant bacterial cells delivering BSH expression provided a significant therapeutic effects as intended; and, thus, recombinant bacterial cells stably colonized tissue of recipient under administration within the broadest meaning of the claims.
As applied to claim 31: in the cited method of Joyce comprising administration of recombinant bacterial cells delivering BSH expression the donating and receiving  subjects different as explained above.  
As applied to claims 35 and 44: in the cited method of Joyce administration of recombinant bacterial cells delivering BSH expression is provided orally as edible compositions or as diets (results are seen/evaluated in mice fed diets for comparison of therapeutic effects as disclosed by Joyce) and, thus, “multiple times” within the broadest meaning of the claims.
 	Thus, the claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 7/07/2022 have been fully considered but they are not all found persuasive.
Claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by Joyce et al. (PNAS 2014, vol. 111, no. 20, pages 7421-7426) as evidenced by Kuhnert et al (“Rapid Identification of Escherichia coli K-12 strains”. Applied and Environmental Microbiology, 1995, vol. 61, no. 11, pages 4135-4139) and as evidenced by Autieri et al (Infection and Immunity, 2007, vol. 75, no. 11, pages 5465-5475) has been withdrawn because the method as disclosed by the cited refence by Joyce appears to comprise step of administering an antibiotic to a subject receiving a commensal bacteria transformed with a heterologous polypeptide as argued by Applicants (last response page 9). 
However, the argument as drawn to the use of antibiotic in the cited disclosure and not administering antibiotic in the claimed method is not found particularly convincing because in the cited method the use of antibiotic is not a therapeutic treatment of a subject but a manipulation in order to estimate in vivo BSH production solely by a bacteria which is transformed with BSH and not by native BSH-producing bacteria as intended for future potential therapeutic use of the BSH-transformed bacteria. With respect to the claimed method it is noted that the claimed method is written/presented in a such broad manner that avoidance of antibiotic as claimed does not make any critical meaning since needs of subject under treatments are generic and a therapeutic polypeptide is generic. 
With regard to claim rejected under 35 U.S.C. 102 (a) (1) (a) (2) as being anticipated by US 2017/0067065 (Falb et al) Applicants’ main argument is that the cited method comprises administration of antibiotics as a pre-treatment step and that the transformed bacteria do not colonize mammalian subject after administration of the bacteria without administration of antibiotics. 
This argument is not found persuasive. 
First, the cited US 2017/0067065 (Falb et al) clearly teaches that the genetically engineered bacteria are “stably maintained in vivo” and they “stably” produce the therapeutic molecules (see par. 0007 at page 2, col. 1, lines 4-6. Further, the cited US 2017/0067065 (Falb et al) demonstrates that the genetically engineered “commensal” bacteria E.coli Nissle colonize mammalian subject  while increasing numbers of viable bacteria for 3-4 days (see page 220 example 34, par. 0091, see table 80) which means “at least 24 hours” as claimed; wherein the mammalian subjects were not treated or pre-treated with antibiotics as clearly disclosed by the cited document (par. 0991, line 3). 
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
October 19, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653